UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4826



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MIGUEL ANGEL NAJERA-FRAIRE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00167-HEH)


Submitted:   January 15, 2008               Decided:   January 29, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, S. David
Schiller, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Miguel   Angel   Najera-Fraire     appeals   his    sentence   for

reentering the country illegally after deportation, subsequent to

a conviction of an aggravated felony, in violation of 8 U.S.C.

§   1326(b)(2)   (2000).       Najera-Fraire     received    a   sentence    of

ninety-six months’ incarceration for his crime.

             Following United States v. Booker, 543 U.S. 220 (2005),

a district court must engage in a multi-step process at sentencing.

After calculating the appropriate advisory guidelines range, a

district court should consider the resulting range in conjunction

with the factors set out in 18 U.S.C. § 3553(a) (2000), and

determine an appropriate sentence. United States v. Davenport, 445

F.3d 366, 370 (4th Cir. 2006).

           A sentence is valid if it “is within the statutorily

prescribed range and is reasonable.”            United States v. Moreland,

437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

A sentence that falls within the properly calculated advisory

guidelines range is entitled to a presumption of reasonableness.

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see

also Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007)

(upholding     application    of   presumption     of     reasonableness     to

sentences within the guidelines).

           Najera-Fraire’s      sentence   is    presumptively     reasonable

because it fell within the advisory guidelines range, which ranged


                                   - 2 -
from 77 to 96 months’ imprisonment.          This presumption can only be

rebutted by showing the sentence is unreasonable when measured

against the § 3553(a) factors. United States v. Montes-Pineda, 445

F.3d 375, 379 (4th Cir. 2006), cert. denied, 127 S. Ct. 3044

(2007).

            In   imposing   the   sentence   of   ninety-six   months,   the

district court stated:

     Well I have considered the United States sentencing
     guidelines as advisory only, and I have reviewed all the
     factors set forth in 18, United States Code, Section
     3553(a).   Of particular pertinence to this case is
     deterrence, respect for the law, and protection of the
     community.

          With respect to that analysis, there is a motion
     before the Court for a downward variance. This Court has
     considered the testimony of Ms. Kline [Najera-Fraire’s
     girlfriend]. And I do consider it to be significant that
     he has a good work record and that he supports his
     punitive family.    However, on the other side of the
     ledger, this is an individual who has continually
     violated the law since the moment he set foot on U.S.
     soil. He has 23 convictions for various offenses. He
     has 2 burglary convictions; he has 4 DWI’s; he has
     obstruction of justice; hit and run; filing a false
     police report; and a whole host of driving on suspended
     or no operator’s license.

          I do not believe that anything short of a
     significant period of incarceration will deter him from
     reentering the United States or promote respect for the
     law.

            Najera-Fraire reentered the country twice after being

deported.    His crime carries a maximum penalty of twenty years.

See 8 U.S.C. § 1326(b)(2).           He received twenty-six different

convictions between 1994 and 2006.           While the majority of those


                                   - 3 -
convictions were for traffic violations, such as driving while

intoxicated, driving with a suspended license, and failure to obey

a highway sign, other convictions included failure to appear,

theft, filing a false police report, obstructing justice, and

burglary. This record of chronic recidivism demonstrated a lack of

respect for United States law.            The district court’s sentence, at

the high end of the applicable advisory guidelines range, is not

unreasonable in light of the nature of the offense and the need to

deter Najera-Fraire in the future.               See Montes-Pineda, 445 F.3d at

379   (upholding       the      defendant’s       sentence      under     comparable

circumstances).

            Najera-Fraire        argues    his     sentence     was     unreasonable

because the district court failed to consider the remoteness of his

felony conviction and his last deportation, his strong ties to the

United States, and the effect of his alien status when classified

by the Bureau of Prisons.         While a district court must consider the

various § 3553(a) factors and explain its sentence, it need not

explicitly reference § 3553 or discuss every factor on the record,

particularly       when   the    court    imposes     a    sentence      within   the

guidelines range.         Johnson, 445 F.3d at 345.              “[W]hen a judge

decides simply to apply the Guidelines to a particular case, doing

so will not necessarily require lengthy explanation.” Rita, 127 S.

Ct.   at   2468.      The    factors      raised    by     Najera-Fraire     do   not

necessarily    outweigh         the   seriousness         of   his    offense,    his


                                         - 4 -
recidivism, and long criminal record, and thus do not show that the

sentence he received was unreasonable.

           Accordingly, we affirm the sentence.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 5 -